Blackford, J.
Oil the 23d of October, 1832, the second day of the October term, a declaration was filed by T. 8/ 11. Folwell against Eldridge, in the Cass Circuit Court, in an action of debt. The cause of action described in the declaration, is a note given by Eldridge to T. 8/ R. Folwell for 382 dollars, dated the 14th of July, 1832, and payable the 20th of October following, with interest from the date. On the day on which the declaration was filed, two attorneys, by virtue of a warrant of attorney, entered Eldridge’s appearance to the action, and confessed a judgment for 387 dollars and 73 cents.
On the day the judgment was confessed, and previously to the confession, Eldridge delivered to the Court, and to the attorneys to whom the warrant was directed, a formal revocation of the warrant, dated the 22d of October, 1832.
The objections made by Eldridge to the judgment, in this case, are — 1st, that the warrant of attorney was revoked; 2dly, that it was insufficient; 3dly, that there was no writ.
There is nothing in the first objection. The rule is well-established, that a warrant of attorney to confess a judgment cannot be expressly revoked. Odes v. Woodward, 2 Ld. Raymond, 849, 850.—2 Arch. Pr. 21.—2 Kent’s Comm. 646.
The second objection is untenable. The warrant authorises certain attorneys to confess a judgment for Eldridge in favour of T. 8/ R. Folwell, at the October term, 1832, for a certain sum, in an action of debt. The judgment was accordingly confessed at the proper term, for the correct amount, and in the proper kind of action. It is true, the nature of the debt is not particularly described in the warrant; nor was it necessary that it should be. There is nothing in the record to show us, that the judgment was not confessed for the proper cause of action.
The third objection is equally groundless. The defendant’s appearance to the action, by his attorneys, prevents him from making any objection relative to the process.

Per Curiam.

The judgment is affirmed with costs.